     Case 2:18-cv-00680-WKW-SRW Document 52 Filed 04/19/21 Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ELZIE STEPHEN RODGERS, JR,                 )
AIS # 244536,                              )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )   CASE NO. 2:18-CV-680-WKW-SRW
                                           )              (WO)
                                           )
LT. DOMINIC S. WHITLEY, et al.,            )
                                           )
       Defendants.                         )

                                      ORDER

       On April 19, 2021, the Plaintiff filed a Motion for Extension of Time to File

Objections to the March 31, 2021 Recommendation of the Magistrate Judge. (Doc. 50).

Upon consideration of the Motion (Doc. 51) which seeks an additional thirty days to file

objections due to the Plaintiff’s confinement in segregation, it is

       ORDERED that:

   (1) Plaintiff’s Motion (Doc. 51) is GRANTED;

   (2) Plaintiff is GRANTED an extension from April 15, 2021 to and including May 17,

       2021 to file his objections.

       DONE this 19th day of April, 2021.



                              /s/ Susan Russ Walker
                             UNITED STATES MAGISTRATE JUDGE
